DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon et al. (6,422,116), hereinafter Kenyon, in view of Tang et al. (8,087,173), hereinafter Tang.
Regarding claim 1, Kenyon teaches a table saw comprising: 
a table 13; 
a blade 12 configured to extend at least partially above the table when cutting;
and an insert 20 with a mechanical lock-down (18, 17, 25, 19); 
the insert is configured to be installed and removed by hand without tools; and 
where the mechanical lock-down is configured so that when the insert is installed in the saw the mechanical lock-down can be moved by hand without tools between an engaged condition and a non-engaged condition; 
where the mechanical lock-down prevents the insert from being removed by an inelastic interaction of parts when in the engaged condition;
where the inelastic interaction of parts includes a component (top surface of element 17, and cam surface 25) supported at least partially by the table, and the component includes an edge that abuts a surface on the insert in the engaged condition but not in the non-engaged condition, and 
where the mechanical lock-down does not prevent the insert from being removed when in the non-engaged condition.
	See Fig. 1-2.
	Kenyon does not teach the insert to be installed and removed by hand without tools.
	Tang teaches a mechanical lock-down movable by hand between an engaged condition and non-engaged condition by a handle 80.  See Fig. 9.
	Therefore, it would have been obvious to skilled in the art at the time the invention was made to modify the mechanical lock-down in Kenyon by providing a handle as taught by Tang so that one could conveniently operate the insert since it does not require a tool to rotate the mechanical lock-down.

	As to the phrase “the component includes an edge that abuts a surface on the insert in the engaged condition but not in the non-engaged condition”, when the component is in an engaged position due the cam surface 25, the upper surface of element 17 abuts a bottom surface of the insert 20.  When the component is in a non-engaged position, the upper surface of element 17 disengages from the bottom surface of the insert 20. 
	Therefore, Kenyon meet the newly added limitation.
	Or alternately, the phrase “the component includes an edge that abuts a surface on the insert in the engaged condition but not in the non-engaged condition” is met by the modified handle 80 as taught by Tang since an elongate body of the screw 18 in Kenyon move vertically due to the cam surface 25. When the cam surface 25 does not engage the bottom surface of the table, the elongate body of the screw 18 is allowed to move up and down which separates the modified handle 80 from the insert 20.
	Regarding claim 4, the finger-rotatable bolt having a T-shape is best seen in Fig. 2 in Kenyon and Fig. 9 in Tang.
	Regarding claim 5, a tab 19 is best seen in Fig. 2 in Kenyon.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 

Regarding the phrase “the component includes an edge that abuts a surface on the insert in the engaged condition but not in the non-engaged condition”, the modified handle 80 as taught by Tang or the upper surface of element 17 in Kenyon meets this limitation since the elongated body of the screw 18 is movable up and down to accommodate the cam surface 25. For example, when the cam surface 25 does not engage the bottom surface of the table, the elongate body of the screw 18 can be pulled up to cause the modified handle 80 from engaging the top surface of the insert.  Or when the cam surface 25 does not engage the bottom surface of the table, the upper surface of element 17 does not engage the bottom surface of the insert.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724